UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1093



CARTER M. BURKE,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-319-2)


Submitted:   May 28, 2004                     Decided:   July 1, 2004


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carter M. Burke, Appellant Pro Se.    Susan Lynn Watt, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carter M. Burke seeks review of the district court’s

order accepting the magistrate judge’s recommendation to affirm the

administrative law judge’s denial of disability benefits based on

Burke’s lack of sufficient quarters of coverage at the time of

disability for DIB purposes.      Our review of the record discloses

that the Commissioner’s decision is based upon substantial evidence

and is without reversible error. In addition, we note that Burke’s

argument that he obtained sufficient quarters of coverage based on

his military service was waived on appeal because he did not note

specific objections to the magistrate judge’s finding that his date

last insured for DIB purposes was March 31, 1991.       See Fed. R. Civ.

P. 72(b); Thomas v. Arn, 474 U.S. 140, 155 (1985).       Accordingly, we

affirm the district court’s order. See Burke v. Commissioner, Soc.

Sec., No. CA-02-319-2 (E.D. Va. Dec. 22, 2003).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -